


117 HR 4496 IH: Ending Homelessness Act of 2021
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4496
IN THE HOUSE OF REPRESENTATIVES

July 16, 2021
Ms. Waters (for herself, Mr. Cleaver, Mr. Torres of New York, Mrs. Carolyn B. Maloney of New York, Ms. Velázquez, Mr. Green of Texas, Mrs. Beatty, Mr. Lawson of Florida, Ms. Pressley, Ms. Tlaib, Ms. Ocasio-Cortez, Mr. García of Illinois, Ms. Garcia of Texas, Ms. Williams of Georgia, Mr. Auchincloss, Mr. Lieu, Ms. Lee of California, Mr. Sires, Ms. Clarke of New York, Mr. Evans, Mr. Espaillat, Ms. Norton, Mr. Bowman, Ms. Moore of Wisconsin, Mr. Blumenauer, Ms. Ross, Ms. Schakowsky, and Mr. Vicente Gonzalez of Texas) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To provide a path to end homelessness in the United States, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Ending Homelessness Act of 2021. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Expansion of housing choice voucher program.
Sec. 3. Entitlement program for housing choice vouchers.
Sec. 4. Repeal of ineligibility criteria.
Sec. 5. Prohibiting housing discrimination based on source of income.
Sec. 6. Funding to address unmet need.
Sec. 7. Housing Trust Fund.
Sec. 8. Technical assistance funds to help States and local organizations align health and housing systems.
Sec. 9. Permanent authorization of appropriations for McKinney-Vento Homeless Assistance Act grants.
Sec. 10. Permanent extension of United States Interagency Council on Homelessness.
Sec. 11. Eligibility of private nonprofit organizations for funding.
Sec. 12. Eligibility of faith-based organizations.
Sec. 13. Conforming amendments.
2.Expansion of housing choice voucher program
(a)FundingThere is appropriated out of any money in the Treasury not otherwise appropriated, for providing incremental voucher assistance in accordance with this section for each of fiscal years 2022 through 2025, the amount necessary to fund— (1)the number of incremental vouchers required to be allocated under subsection (c);
(2)annual renewals of the vouchers allocated under subsection (c); and (3)administrative fees for vouchers allocated under subsection (c).
(b)Eligible householdsAmounts made available under subsection (a) may be used only for providing rental housing assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for an eligible family who initially— (1)has an income that does not exceed 50 percent of the maximum income limitation for extremely low-income families established by the Secretary of Housing and Urban Development (in this section referred to as the Secretary) pursuant to section 3(b)(2)(C) of the United States Housing Act of 1937; or
(2)is an extremely low-income family that includes an individual who is an individual who is a recipient of supplemental security income benefits under title XVI of the Social Security Act. (c)Allocation (1)Incremental vouchersThe Secretary of Housing and Urban Development shall allocate 500,000 incremental vouchers in fiscal year 2022 and 1,000,000 incremental vouchers in increments of 500,000 in each calendar year from 2023 through 2025 under this section to public housing agencies pursuant to section 213(d) of the Housing and Community Development Act of 1974 (42 U.S.C. 1439).
(2)Selection criteriaThe Secretary shall, by notice in the Federal Register, establish selection criteria under such section 213(d) that prioritizes housing needs among families targeted under subsection (b) and severe housing hardship, such as experiencing homelessness, overcrowding or evictions. (3)Rental assistanceVouchers allocated under this subsection shall be vouchers for rental assistance under section 8(o) of the United States Housing Act of 1937.
3.Entitlement program for housing choice vouchers
(a)EntitlementDuring fiscal year 2026 and each fiscal year thereafter, any family that is otherwise eligible for tenant-based rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) shall be entitled to such rental assistance in accordance with this section during such period that such family meets the requirements under subsection (c) or (d) as a qualified family. (b)FundingFor fiscal year 2026 and each fiscal year thereafter, there is appropriated out of any money in the Treasury not otherwise appropriated the amount necessary—
(1)to provide assistance under section 8(o) of the United States Housing Act of 1937 in accordance with the entitlement under subsection (a) of this section for each qualified family in the amount determined under such section 8(o); and (2)to provide administrative fees under such section 8(q), as modified pursuant to subsection (i) of this section, in connection with each voucher for assistance provided pursuant to paragraph (1) of this subsection.
(c)Qualified familiesFor purposes of this section, the term qualified family means the following: (1)Fiscal year 2026For fiscal year 2026, a family that meets the requirements under section 2(b) of this Act.
(2)Fiscal year 2027For fiscal year 2027, a family having an income that— (A)meets the requirements under section 2(b) of this Act; or
(B)does not exceed 75 percent of the maximum income limitation for extremely low-income families established by the Secretary pursuant to section 3(b)(2)(C) of the United States Housing Act of 1937. (3)Fiscal year 2028For fiscal year 2028, an extremely low-income family.
(4)Fiscal year 2029For fiscal year 2029, a very low-income family. (5)Fiscal year 2030 and afterFor fiscal year 2030 and each fiscal year thereafter, a low-income family.
(d)Continuing eligibilityA family shall meet the requirements under this subsection as a qualifying family if the family— (1)does not meet the requirements under subsection (c); and
(2)was initially assisted under this section or section 2 of this Act and continues to be assisted.  (e)Repeal of income targeting requirementEffective October 1, 2028, section 16 of the United States Housing Act of 1937 (42 U.S.C. 1437n) is amended by striking subsection (b).
(f)Administering agencies
(1)Regional consortiaThe Secretary shall encourage and provide for public housing agencies to form regional consortia to administer the program for rental assistance under this section with respect to geographical areas. (2)PHA designationThe Secretary shall designate a public housing agency to administer assistance under this section in any area where no existing public housing agency has jurisdiction or where no agency with jurisdiction is adequately administering such assistance, subject to public comment and after consultation with States, public housing agencies, local governments, Indian tribes, and tribally designated housing agencies. 
(g)Use of small area fair market rentsParagraph (1) of section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(1)) is amended— (1)in subparagraph (B), by striking subparagraph (D) and inserting subparagraphs (D) and (F); and 
(2)by adding at the end the following new subparagraph:  (F)Use of small area fair market rentsEffective for fiscal year 2022 and each fiscal year thereafter, the area fair market rents used for purposes of subparagraph (B) shall be stablished by the Secretary for zip code areas..
(h)Project-Basing
(1)In generalNotwithstanding subparagraph (A) of paragraph (13) of section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)(A)), a public housing agency administering assistance under this section may enter into agreements to attach such assistance to a project in accordance with such paragraph, except that— (A)a qualified family residing in a dwelling unit so assisted may at any time opt to use such assistance on a tenant-based basis for a different dwelling unit and, upon such a move, the public housing agency shall provide the qualified family with tenant-based rental assistance under this section; and
(B)subparagraph (B) of such section 8(o)(13) (relating to percentage limitation) shall not apply with respect to assistance under this section. (2)Percentage limitationFor purposes of section 8(o)(13)(B) of the United States Housing Act of 1937, all families assisted by a public housing agency under this section shall be counted as authorized units for the agency
(i)Security deposits
(1)AuthorityAn agency administering assistance under this section may authorize a qualified family assisted under this section to use such assistance for security deposits and broker and application fees relating to obtaining a dwelling unit, except that the Secretary may establish a limitation on the amount of such assistance used pursuant to this subsection and for each authorized purpose under this subsection. (2)RecaptureThe Secretary shall require the return to the Secretary of any amounts used for a security deposit with respect to a dwelling unit upon the termination of the residence in such unit by an assisted family.
(j)Administrative feesNotwithstanding the administrative fee with respect to tenant-based assistance in effect on October 1, 2021, pursuant section 8(q) of the United States Housing Act of 1937 (42 U.S.C. 1437f(q)), the Secretary shall, by regulation, establish a new administrative fee for such assistance, applicable to fiscal year 2022 and thereafter, that reflects local variation in the cost of administering a well-run housing choice voucher program and which encourages public housing agencies to expand housing choice for assisted families and increase the rate at which families issued vouchers use them successfully to lease housing. (k)Prohibition of use under Moving to Work programNone of the amounts made available by subsection (b) of this section or by section 2 of this Act may be used under, to carry out, or otherwise in connection with the Moving to Work demonstration program authorized by section 204 of the Departments of Veterans Affairs and Housing and Urban Development and Independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321), as expanded by section 239 of the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2016 (division L of Public Law 114–113; 129 Stat. 2897) or any other provision of law.
(l)DefinitionsFor purposes of this section, the following definitions shall apply: (1)Indian tribe; tribally designated housing agencyThe terms Indian tribe and tribally designated housing agency have the meanings given such terms in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103).
(2)Low-income family; very low-income family; extremely low-income familyThe terms low-income family, very low-income family, and extremely low-income family have the meanings given such terms in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)). (3)Public housing agencyThe term public housing agency has the meaning given such term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).
(4)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. (5)StateThe term State has the meaning given such term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).
4.Repeal of ineligibility criteria
(a)United States Housing Act of 1937Effective October 1, 2025, section 6 of the United States Housing Act of 1937 (42 U.S.C. 1437d) is amended— (1)in subsection (q)(1), by adding at the end the following new subparagraph:

(D)InapplicabilityThis subsection shall not apply to applicants for, or families assisted under, the entitlement program for housing choice vouchers under section 3 of the Ending Homelessness Act of 2021. ; and (2)in subsection (s), by striking or assisted housing program.
(b)Quality Housing and Work Responsibility Act of 1998The Quality Housing and Work Responsibility Act of 1998 is amended— (1)in section 576 (42 U.S.C. 13661)—
(A)by inserting covered before federally assisted housing each place such term appears; and (B)by adding at the end the following new subsection:

(f)Definition of covered federally assisted housingThe term covered federally assisted housing has the meaning given the term federally assisted housing in section 579, except that the former term shall not include housing specified in subsection (a)(2)(B) of such section.; and (2)in section 577(a) (42 U.S.C. 13662(a)), by adding after and below paragraph (2) the following new flush material:

This subsection shall not apply to applicants for, or families assisted under, the entitlement program for housing choice vouchers under section 3 of the Ending Homelessness Act of 2021..
5.Prohibiting housing discrimination based on source of income
(a)In generalThe Fair Housing Act (42 U.S.C. 3601 et seq.) is amended— (1)in section 802 (42 U.S.C. 3602), by adding at the end the following:

(p)Source of income includes— (1)current and future use of a tenant- or project-based housing voucher under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) and any form of Federal, State, or local housing assistance provided to a person or family or provided to a housing owner on behalf of a person or family, including rental vouchers, rental assistance, down payment assistance, other homeownership assistance, assistance to cover housing costs, and other rental and homeownership subsidies, or guarantees or financial assistance provided through government and nongovernment organizations, including both receipt of such assistance and compliance with its terms thereof;
(2)income received as a monthly benefit under title II of the Social Security Act (42 U.S.C. 401 et seq.), as a supplemental security income benefit under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.), or as a benefit under the Railroad Retirement Act of 1974 (45 U.S.C. 231 et seq.) or income provided through Federal, State, or local governments or nongovernment organizations, or through any public or State-supported general or disability income assistance program or the terms of such income; (3)income received by court order, including spousal support and child support;
(4)any payment from a trust, guardian, conservator, co-signer, or relative; and (5)any other source of income or funds, including savings accounts and investments.;
(2)in section 804 (42 U.S.C. 3604)— (A)by inserting source of income, after familial status, each place that term appears; and
(3)in section 805 (42 U.S.C. 3605)— (A)in subsection (a), by inserting source of income, after familial status,; and
(B)in subsection (c), by inserting source of income, after handicap,; (4)in section 806 (42 U.S.C. 3606), by inserting source of income, after familial status,;
(5)in section 807 (42 U.S.C. 3607), by adding at the end the following new subsection:  (c)Nothing under this title shall be construed to prohibit any entity from providing a preference for veterans or based on veteran status in the sale or rental of a dwelling or in the provision of services or facilities in connection therewith.;
(6)in section 808(e)(6) (42 U.S.C. 3608(e)(6)), by inserting source of income, after handicap,; and (7)in section 810(f) (42 U.S.C. 3610(f)), by striking paragraph (4) and inserting the following:

(4)During the period beginning on the date of enactment of the Ending Homelessness Act of 2021 and ending on the date that is 40 months after such date of enactment, each agency certified for purposes of this title on the day before such date of enactment shall, for purposes of this subsection, be considered certified under this subsection with respect to those matters for which the agency was certified on that date. If the Secretary determines in an individual case that an agency has not been able to meet the certification requirements within this 40-month period due to exceptional circumstances, such as the infrequency of legislative sessions in that jurisdiction, the Secretary may extend such period by not more than 6 months.. (b)Prevention of intimidation in fair housing casesSection 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631) is amended by inserting source of income (as defined in section 802), before or national origin each place that term appears.
(c)Authorization of appropriations for enforcementThere is authorized to be appropriated for contracts, grants, and other assistance— (1)$90,000,000 for each of fiscal years 2022 through 2031 for the Fair Housing Initiatives Program under section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a); 
(2)$47,000,000 for each of fiscal years 2022 through 2031 for the Fair Housing Assistance Program under the Fair Housing Act (42 U.S.C. 3601 et seq.); and (3)$3,000,000 for each of fiscal years 2022 through 2024 to the Secretary of Housing and Urban Development for a carrying out national media campaign to raise public awareness to help individuals understand their expanded rights under the Fair Housing Act and learn how to report incidents of housing discrimination.
6.Funding to address unmet needTitle IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq) is amended— (1)by redesignating section 491 (42 U.S.C. 11408; relating to rural housing stability grant program) as section 441;
(2)by redesignating section 592 (42 U.S.C. 11408a; relating to use of FMHA inventory for transitional housing for homeless persons and for turnkey housing) as section 442; and (3)by adding at the end the following new subtitle:

E—Emergency Funding To Address Unmet Need
451.Funding to address unmet needs
(a)Direct appropriationsThere is appropriated out of any money in the Treasury not otherwise appropriated for each of fiscal years 2022 through 2026, $1,000,000,000, to remain available until expended, for emergency relief grants under this section to address the unmet needs of homeless populations in jurisdictions with the highest need. (b)Formula grants (1)AllocationAmounts appropriated under subsection (a) for a fiscal year shall be allocated among collaborative applicants that comply with section 402, in accordance with the funding formula established under paragraph (2) of this subsection.
(2)FormulaThe Secretary shall, in consultation with the United States Interagency Council on Homeless, establish a formula for allocating grant amounts under this section to address the unmet needs of homeless populations in jurisdictions with the highest need, using the best currently available data that targets need based on key structural determinants of homelessness in the geographic area represented by a collaborative applicant, which shall include data providing accurate counts of— (A)the poverty rate in the geographic area represented by the collaborative applicant;
(B)shortages of affordable housing for low-, very low-, and extremely low-income households in the geographic area represented by the collaborative applicant; (C)the number of overcrowded housing units in the geographic area represented by the collaborative applicant;
(D)the number of unsheltered homeless individuals and the number of chronically homeless individuals; and (E)any other factors that the Secretary considers appropriate.The formula shall provide priority to (i) collaborative applicants for which the local governments, within the area served by the applicant, have adopted local policies, such as through zoning and regulation, that leverage the private sector’s participation to provide housing that is reserved and affordable to low-, very low-, and extremely low-income households, as defined by the Secretary, for a minimum term of 15 years, and (ii) collaborative applicants for which the local governments have adopted policies that decriminalize homelessness. The Secretary shall establish by regulation the process and manner that local governments will be evaluated. The Secretary shall ensure that local governments are not incentivized or otherwise rewarded for eliminating or undermining the intent of zoning regulations or other regulations or policies that establish fair wages for laborers, ensure health and safety of buildings for residents and the general public, protect fair housing, establish environmental protections, establish standards for resiliency, prevent tenant displacement, or any other requirements that the Secretary determines it is in the public interest to preserve. 
(3)GrantsFor each fiscal year for which amounts are made available under subsection (a), the Secretary shall make a grant to each collaborative applicant for which an amount is allocated pursuant to application of the formula established pursuant to paragraph (2) of this subsection in an amount that is equal to the formula amount determined for such collaborative applicant. (4)TimingThe funding formula required under paragraph (2) shall be established by regulations issued, after notice and opportunity for public comment, not later than 6 months after the date of enactment of this section.
(c)Use of grants
(1)In generalSubject to paragraphs (2) through (4), a collaborative applicant that receives a grant under this section may use such grant amounts only for eligible activities under section 415, 423, or 441(b). (2)Permanent supportive housing requirement (A)RequirementExcept as provided in subparagraph (B), each collaborative applicant that receives a grant under this section shall use not less than 75 percent of such grant amount for permanent supportive housing, including capital costs, rental subsidies, and services.
(B)ExemptionThe Secretary shall exempt a collaborative applicant from the applicability of the requirement under subparagraph (A) if the applicant demonstrates, in accordance with such standards and procedures as the Secretary shall establish, that— (i)chronic homelessness has been functionally eliminated in the geographic area served by the applicant; or
(ii)the permanent supportive housing under development in the geographic area served by the applicant is sufficient to functionally eliminate chronic homelessness once such units are available for occupancy.The Secretary shall consider and make a determination regarding each request for an exemption under this subparagraph not later than 60 days after receipt of such request.  (3)Limitation on use for administrative expensesNot more than 5 percent of the total amount of any grant under this section to a collaborative applicant may be used for costs of administration.
(4)Housing First requirementThe Secretary shall ensure that each collaborative applicant that receives a grant under this section is implementing, to the extent possible, and will use such grant amounts in accordance with, a Housing First model for assistance for homeless persons. (d)Renewal fundingExpiring contracts for leasing, rental assistance, or permanent housing shall be treated, for purposes of section 429, as expiring contracts referred to in subsection (a) of such section.
(e)Reporting to Congress
(1)Annual reportsNot later than the expiration of the 12-month period beginning upon the first allocation of amounts made after the date of the enactment of this Act pursuant to subsection (b)(1), and annually thereafter, the Secretary and the United States Interagency Council on Homelessness shall submit a report to the Committees on Financial Services and Appropriations of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Appropriations of the Senate providing detailed information regarding the grants made under this section during the preceding year, the activities funded with such grant amounts, and the impact of such activities on the communities where such activities took place. (2)Collection of information by SecretaryThe Secretary shall require each collaborative applicant that receives a grant under this section to submit such information to the Secretary as may be necessary for the Secretary to comply with the reporting requirement under paragraph (1).
452.Outreach funding
(a)Direct appropriationThere is appropriated out of any money in the Treasury not otherwise appropriated for each of fiscal years 2022 through 2026, $100,000,000, to remain available until expended, to the Secretary for grants under this section to provide outreach and coordinate services for persons and households who are homeless or formerly homeless. (b)Grants (1)In generalThe Secretary shall make grants under this section on a competitive basis only to collaborative applicants who comply with section 402.
(2)PriorityThe competition for grants under this section shall provide priority— (A)to collaborative applicants who submit plans to make innovative and effective use of staff funded with grant amounts pursuant to subsection (c);
(B)to collaborative applicants for which the local governments, within the area served by the applicant, have adopted local policies, such as through zoning and regulation, that leverage the private sector’s participation to provide housing that is reserved and affordable to low-, very low-, and extremely low-income households, as defined by Secretary, for a minimum term of 15 years; and (C)to collaborative applicants for which the local governments have adopted policies that decriminalize homelessness.The Secretary shall establish by regulation the process and manner that local governments will be evaluated. The Secretary shall ensure that local governments are not incentivized or otherwise rewarded for eliminating or undermining the intent of zoning regulations or other regulations or policies that establish fair wages for laborers, ensure health and safety of buildings for residents and the general public, protect fair housing, establish environmental protections, establish standards for resiliency, prevent tenant displacement, or any other requirements that the Secretary determines it is in the public interest to preserve. 
(c)Use of grantsA collaborative applicant that receives a grant under this section— (1)may use such grant amounts only for providing case managers, social workers, or other staff who conduct outreach and coordinate services for persons and households who are homeless or formerly homeless; and
(2)shall not use grant amounts for any law enforcement purposes. (d)TimingThe Secretary shall establish the criteria for the competition for grants under this section required under subsection (b) by regulations issued, after notice and opportunity for public comment, not later than 6 months after the date of enactment of this section..
7.Housing Trust Fund
(a)Funding
(1)Annual fundingThere is appropriated, out of any money in the Treasury not otherwise appropriated, for each of fiscal years 2022 through 2026, $1,000,000,000, to remain available until expended, which shall be credited to the Housing Trust Fund established pursuant to section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568) for use under such section. (2)Priority for housing the homeless (A)PriorityDuring the first 5 fiscal years that amounts are made available under this subsection, the Secretary of Housing and Urban Development shall ensure that priority for occupancy in dwelling units described in subparagraph (B) that become available for occupancy shall be given to persons and households who are homeless (as such term is defined in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302)).
(B)Covered dwelling unitsA dwelling unit described in this subparagraph is any dwelling unit that— (i)is located in housing that was at any time provided assistance with any amounts from the Housing Trust Fund referred to paragraph (1) that were credited to such Trust Fund by such paragraph; or
(ii)is receiving assistance described in paragraph (2) with amounts made available under such paragraph. (b)Tenant rent contribution (1)LimitationSubparagraph (A) of section 1338(c)(7) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568(c)(7)(A)) is amended—
(A)by striking except that not less than 75 percent and inserting the following: except that—
(i)not less than 75 percent; (B)by adding at the end the following new clause:

(ii)notwithstanding any other provision of law, all rental housing dwelling units shall be subject to legally binding commitments that ensure that the contribution toward rent by a family residing in the dwelling unit shall not exceed 30 percent of the adjusted income (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))) of such family; and. (2)RegulationsThe Secretary of Housing and Urban Development shall issue regulations to implement section 1338(c)(7)(A)(ii) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992, as added by the amendment made by paragraph (1)(B) of this section, not later than the expiration of the 90-day period beginning on the date of the enactment of this Act.
8.Technical assistance funds to help States and local organizations align health and housing systems
(a)FundingThere is hereby made available to the Secretary of Housing and Urban Development $20,000,000, to remain available until expended, for providing technical assistance under section 405 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361(b)) to integrate and coordinate assistance provided under the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.) with health care funded by Federal programs, in collaboration with the United States Interagency Council on Homelessness and the Secretary of Health and Human Services. (b)UseIn allocating amounts made available by subsection (a), the Secretary shall seek to—
(1)assist States and localities in integrating and aligning policies and funding between Medicaid programs, behavioral health providers, and housing providers to create supportive housing opportunities; and (2)engage State Medicaid program directors, Governors, State housing and homelessness agencies, any other relevant State offices, and any relevant local government entities, to assist States in increasing use of their Medicaid programs to finance supportive services for homeless persons.
(c)PriorityIn using amounts made available under this section, the Secretary shall give priority— (1)to use for States and localities having the highest numbers of chronically homeless persons; and
(2)to assist localities that have adopted local policies, such as through zoning and regulation, that leverage the private sector’s participation to provide and make housing affordable for low-, very low-, and extremely low-income household, as defined by the Secretary, for a minimum of 15 years. The Secretary shall establish by regulation the process and manner that local governments will be evaluated. The Secretary shall ensure that local governments are not incentivized or otherwise rewarded for eliminating or undermining the intent of zoning regulations or other regulations or policies that establish fair wages for laborers, ensure health and safety of buildings for residents and the general public, protect fair housing, establish environmental protections, establish standards for resiliency, prevent tenant displacement, or any other requirements that the Secretary determines it is in the public interest to preserve. 9.Permanent authorization of appropriations for McKinney-Vento Homeless Assistance Act grantsSection 408 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11364) is amended to read as follows:

408.Authorization of appropriationsThere are authorized to be appropriated to carry out this title such sums as may be necessary for each fiscal year.. 10.Permanent extension of United States Interagency Council on HomelessnessSection 209 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11319) is hereby repealed.
11.Eligibility of private nonprofit organizations for fundingNotwithstanding any other provision of law, the Secretary of Housing and Urban Development shall provide that private nonprofit organizations (as such term is defined in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360)) that are eligible entities (as such term is defined in such section 401), including faith-based such organizations that are eligible entities, shall be eligible for assistance made available or authorized by this Act or by the amendments made by this Act (but not including assistance under section 452 of the McKinney-Vento Homeless Assistance Act, as added by section 3 of this Act), and shall be eligible to be subgrantees for entities receiving amounts made available or authorized by this Act or by the amendments made by this Act. 12.Eligibility of faith-based organizationsNotwithstanding any other provision of law, in determining eligibility for assistance made available by this Act or the amendments made by this Act or for which appropriations are authorized by this Act or the amendments made by this Act, the status of an entity as faith-based or the possibility that an entity may be faith-based may not be a basis for any discrimination against such entity in any manner or for any purpose.
13.Conforming amendmentsThe table of sections in section 101(b) of the McKinney-Vento Homeless Assistance Act is amended— (1)in the item relating to title II, by striking INTERAGENCY COUNCIL ON THE HOMELESS and inserting UNITED STATES INTERAGENCY COUNCIL ON HOMELESSNESS;
(2)by striking the item relating to section 209;  (3)in the item relating to section 491, by striking 491 and inserting 441;
(4)in the item relating to section 492, by striking 492 and inserting 442; and (5)by inserting before the item relating to title V the following:


Subtitle E—Emergency Funding To Address Unmet Need 
Sec. 451. Funding to address unmet needs. 
Sec. 452. Outreach funding..

